Citation Nr: 9907792	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a compensable evaluation for bilateral 
conductive and sensorineural hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating.  The veteran expressed 
disagreement with the assignment of this initial disability 
evaluation.

The Board notes that the veteran was scheduled to appear 
before a Travel Board Hearing in January 1999.  The record 
reflects that the veteran did not appear for this hearing, 
nor did he make a request to reschedule the hearing.


FINDING OF FACT

The veteran currently manifests level I hearing loss in each 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
conductive and sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85-4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
higher rating is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
audiological evaluation, a private audiometric test, and the 
veteran's written statements.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Pursuant to a May 1995 RO rating decision, the veteran was 
initially granted service connection for bilateral hearing 
loss on the basis of service medical records and the opinion 
in a December 1994 VA audiological examination showing that 
the veteran incurred bilateral hearing loss during service.  
The RO assigned a noncompensable disability rating.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson V. 
West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  VA audiological 
examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 4.87, 
Diagnostic Codes 6100-6110 (1998).  The Board also notes that 
under 38 C.F.R. § 4.85(c), designations based solely on 
puretone averages is for application only when the Chief of 
the Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate. 

On VA audiological evaluation in December 1994, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
45
35
35
41
LEFT
50
30
40
35
38

Speech recognition scores pursuant to the Maryland CNC was 
100 percent in the right ear and 100 percent in the left ear.  
These results were summarized as showing the veteran had mild 
to moderate mixed hearing loss in both ears, although word 
recognition scores were noted to be excellent in both ears 

The results of a private audiometric test, conducted by 
Hearing Concepts in May 1995, appeared to show that the 
veteran's hearing was significantly worse than observed at 
the time of his December 1994 VA audiological evaluation.  
However, the May 1995 private audiometric test does not 
appear to have been administered to the specifications 
required by 38 C.F.R. §§ 4.85 and 4.87.  Nevertheless, the 
record reveals that RO requested a new audiological 
evaluation for April 1996 in order to investigate the 
discrepancy, but the veteran failed to show up for the 
evaluation.  Therefore, the Board must rely on the VA 
December 1994 audiological evaluation. 

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's examination results yields a numerical 
designation of level I for the right ear and left ear, each 
showing between 0 and 41 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination.  Entering the category designations for each 
ear into Table VII produces a noncompensable disability 
evaluation, under Diagnostic Code 6100.  Accordingly, it is 
apparent that the veteran's bilateral hearing loss was 
properly assigned a noncompensable disability rating under 
Diagnostic Code 6101 and that a higher disability rating is 
not warranted.

The Board does not doubt that the veteran suffers from 
bilateral hearing loss.  Indeed, the medical evidence shows 
that the veteran is currently diagnosed with bilateral 
hearing loss.  However, the bilateral hearing loss 
experienced by the veteran simply does not meet the standards 
for a compensable disability rating.  

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998). In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his bilateral hearing loss has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalizations.  Therefore, in the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable evaluation for bilateral conductive and 
sensorineural hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


